Citation Nr: 1732315	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  12-12 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for ischemic heart disease (IHD), to include as due to exposure to herbicide agents.

2. Entitlement to service connection for otitis media (ear infections), to include as secondary to service-connected bilateral hearing loss.

3. Entitlement to service connection for residuals of a pituitary gland tumor, to include as secondary to service-connected bilateral hearing loss, and as due to exposure to herbicide agents.

4. Entitlement to service connection for headaches, to include as secondary to service-connected bilateral hearing loss.

5. Entitlement to an increased, compensable initial disability evaluation for bilateral hearing loss.

ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) from February 2011, June 2011 and October 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The RO last considered the increased rating claim in a March 2017 supplemental statement of the case.  To the extent that the RO obtained additional medical evidence since the most recent SSOC, the Board finds that it was duplicative of evidence previously considered by the RO.  Therefore, the Board may proceed to the merits of that claim.  

Regarding the increased rating claim, the Veteran requested a Travel Board hearing in his May 2012 substantive appeal.  In September 2016, he requested a video conference hearing instead.  Although a Board hearing was scheduled for June 2017, in November 2016, the Veteran withdrew his request for a Board hearing and requested that his case be forwarded to the Board for a decision.

The issues of service connection for an eye condition (to include cataracts and a right eye cornea condition), and service connection for a deviated septum, have been raised by a lay statement in the Veteran's September 2016 substantive appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of ischemic heart disease; and his non-ischemic heart conditions are not the result of an injury or disease incurred in or aggravated by active military service, and they were not shown within one year of service.

2. The Veteran's ear condition, which was clinically identified at the time of entry into service in 1962, was not permanently worsened during active service.

3. The Veteran's residuals of a pituitary gland tumor are not the result of an injury or disease incurred in or aggravated by active military service, or secondary to his service-connected bilateral hearing loss.

4. The Veteran's headaches are not the result of an injury or disease incurred in or aggravated by active military service, or secondary to his service-connected bilateral hearing loss.

5. The Veteran's bilateral hearing loss has been manifested by auditory thresholds and word recognition scores that are noncompensable.


CONCLUSIONS OF LAW

1. The criteria for service connection for IHD, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

2. The criteria for service connection for otitis media (ear infections) based upon aggravation, or as secondary to service-connected bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 1154, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2016). 

3. The criteria for service connection for residuals of a pituitary gland tumor, to include as secondary to service-connected bilateral hearing loss and as due to exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).

4. The criteria for service connection for headaches, to include as secondary to service-connected bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

5. The criteria for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

I. Service Connection for IHD

The Veteran seeks service connection for IHD, to include as due to exposure to herbicide agents.

Pertinent regulations for consideration that were provided to the Veteran in the September 2016 statement of the case will not be repeated here.  Additional pertinent regulations that were not previously provided are referenced below.

In this case, the Veteran has been diagnosed with various heart conditions, including aortic valve disease, so a current heart disability is not at issue.  See, e.g., November 2010 VA examination report.  However, after a full review of the record, the Board finds that the claim must be denied because the Veteran has not been diagnosed with ischemic heart disease, to which the herbicide presumption applies.  Moreover, the necessary legal elements of an in-service incurrence and a nexus linking his current heart conditions to service are absent in this case.  

Initially, the Board finds that the Veteran is not entitled to presumptive service connection under the herbicide presumption.  As the Veteran served in Vietnam from August 1965 to May 1966, the Board concedes herbicide exposure.  See Personnel Information Exchange System (PIES) response received in September 2010.  However, competent VA medical examiners have found that the Veteran suffers from non-ischemic heart conditions, including arrhythmias and aortic valve disease.  See, e.g., November 2010 and June 2012 VA IHD Disability Questionnaires.  The Board considered the Veteran's contention that he has IHD due to herbicide exposure in Vietnam.  However, the Veteran is not competent to self-diagnose IHD.  See Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board affords more weight to the 2010 and 2012 VA examiners' competent medical findings that he has not been diagnosed with IHD, the category of heart disease to which that presumption applies.  38 C.F.R. § 3.309(e).

Nor is the Veteran entitled to service connection on a presumptive basis under the chronic disease presumption.  Cardiovascular disease (including organic heart disease) is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a), and, so, if chronic heart disease was shown as such in service, or became manifest to a compensable degree within the presumptive period (one year) after service, it will be presumed to be service-connected.  38 C.F.R. §§ 3.303(b), 3.307(a).  In this case, there is no evidence of any heart condition during service.  Nor does the evidence show that any heart condition became manifest to a compensable degree within one year of discharge.  Indeed, the first recorded heart symptoms, treatment, and/or diagnoses of record were in private treatment records from the early 2000s, more than three decades after service.  

Moreover, the Veteran's own statements of record are inconsistent with a finding of continuity of symptomatology since service.  In his August 2010 service connection claim form, he asserted that his claimed disability of IHD began in September 2009, decades after service.  Also, the first reported cardiac symptoms of record were in private treatment records from the early 2000s, more than three decades after service.  Therefore, the weight of the evidence is against a finding of continuity of symptomatology since service.

Nor is the Veteran entitled to service connection on a direct basis, as there is no competent medical evidence of record that establishes that his heart conditions were either incurred in or related to service.  His service treatment records were negative for any complaints, diagnoses, or treatment for a heart condition.  Indeed, his October 1966 separation examination noted his heart was normal.  Furthermore, some private cardiology providers discussed relevant risk factors in his clinical history, including the Veteran's status as a former smoker and his family history of heart conditions.  See, e.g., September 2002 private catheterization report.  In contrast, no post-service medical evidence suggested a link between his present heart conditions and service, including in herbicide exposure.  

The Board considered the Veteran's and his former attorney's lay statements attributing the Veteran's current heart conditions to service, specifically to herbicide exposure in Vietnam.  However, the Veteran and his former attorney are not competent to conclude that in-service events are related to his current heart conditions because cardiovascular conditions are not susceptible to lay opinions on etiology.  See Kahana and Jandreau, supra.  Therefore, the Board finds that the Veteran's and his former attorney's statements of record cannot be accepted as competent, persuasive evidence sufficient to establish service connection for a heart condition.  

In summary, the Board finds that the Veteran's non-ischemic heart conditions were not incurred in and are not etiologically related to his active duty service.  Accordingly, service connection for this condition is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Service Connection for Otitis Media (Ear Infections)

The Veteran claims service connection for otitis media (ear infections).  Specifically, he contends that while serving in Vietnam, he injured his ear drums, which exposed his ears to bacteria and caused his chronic ear infections.  See August 2011 Correspondence.  The Veteran also reported to a November 2010 VA audiological examiner that he believed his ear infections worsened in the humid environment of Vietnam.  He asserted that he had ear symptoms in service but did not seek treatment then.  See May 2011 VA addendum medical opinion; November 2010 VA examination report.  He also suggested that his ear infections are related to his service-connected hearing loss and his non-service connected pituitary gland tumor.  See August 2011 Correspondence.  

The presumption of soundness provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders "noted" at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.  

In this case, the presumption of soundness does not apply.  The Veteran's August 1962 enlistment report of medical examination found that his ear drums were abnormal and noted bilateral scarring of the tympanic membrane.  Furthermore, in the Veteran's August 1962 enlistment report of medical history, under Physician's Summary and Elaboration of all Pertinent Data, military physician Dr. J.B.M. noted that the Veteran had a "T&A" [tonsillectomy and adenoidectomy] at age fifteen and repeated ear infections in the past, but none since two years of the T&A.  Since the Veteran's ear condition was "noted" at the time of his service entrance examination, he is not entitled to the presumption of soundness regarding his ear disease at service entrance.  As such, the Board must determine whether the Veteran's pre-existing ear disease was aggravated during service, with the burden of establishing that this pre-existing disease was aggravated resting with the Veteran.  

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation for purposes of entitlement to VA compensation benefits requires more than a pre-existing disorder becoming intermittently symptomatic or flaring up during service; rather, permanent disability must be shown.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Service connection also may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

In this case, as noted above, the Veteran's service treatment records show that in his August 1962 enlistment report of medical history, under Physician's Summary and Elaboration of all Pertinent Data, military physician Dr. J.B.M. noted that the Veteran had a "T&A" at age fifteen and repeated ear infections in the past, but none since two years of the T&A.  Aside from this record and his August 1962 enlistment report of medical examination discussed above, there are no references to any complaints or treatment of ear symptoms in his service treatment records.  

The Veteran was afforded a VA audiological evaluation in November 2010.  The audiologist extensively discussed the Veteran's reported history of ear disease.  Specifically, the audiologist discussed the aforementioned note on the Veteran's enlistment physical documenting bilateral scarring of the tympanic membrane, and that the Veteran reported a childhood history of left ear infections and left ear drum perforations.  The Veteran reported a childhood incident when his family doctor had to lance his left ear drum due to fluid accumulation.  He also reported an incident when his elementary school teacher slapped his left outer ear, and stated that his family doctor found that this incident caused an ear drum perforation.  The Veteran further reported that his ear infections worsened in the humid environment of Vietnam, and that he had ear aches in service but did not seek treatment.  Moreover, the Veteran stated that ear infections subsided and that he did not have them for about fifteen years between ages 35 and 50, but that they worsened when he reached his 50s.  He also reported having left middle ear surgery for left cholesteatoma by a private ear, nose, and throat doctor in 2009.

The Veteran was afforded a VA addendum medical opinion by Dr. M.S.P., Otolaryngology Unit Chief, in May 2011.  The physician discussed in detail the Veteran's ear disease history, citing relevant service treatment records, post-service treatment records, and the November 2010 VA audiological evaluation.  Specifically, he noted service treatment records documenting a pre-existing ear condition, including the August 1962 enlistment physical examination showing bilateral scarring of the tympanic membranes, and the Veteran's August 1962 reported history of childhood ear infections.  He also noted the Veteran's report of increased earaches and infections while serving in Vietnam and that he did not seek treatment.  He discussed the Veteran's report of improved ear problems from his 30s on, with none further until worsening infections in his 50s.  Dr. M.S.P. found that it was difficult to determine from the record whether the Veteran's middle ear condition was exacerbated by his military service, as the Veteran reported problems but they were not documented, and cholesteatoma did not appear until 43 years later.  Accordingly, the doctor concluded that he could not resolve the impact of service on the Veteran's chronic left middle ear disease without resorting to mere speculation.

The Veteran was afforded an ear conditions VA examination in November 2011.  The examiner noted a 2009 diagnosis of cholesteatoma.  Upon examination, the examiner noted scarring of the tympanic membranes bilaterally.  Based on an examination of the Veteran and a review of the claims file, the examiner opined that the Veteran's chronic ear infections were less likely than not proximately due to or the result of the Veteran's service-connected hearing loss.  The examiner explained that currently, there is no clinical medical evidence that supports chronic ear infections as a result of hearing loss.

After a full review of the record, the Board finds that the claim must be denied.  The Veteran's pre-existing ear disease was not aggravated by service because it was not shown to have permanently worsened during active duty service.  Nor is there any competent medical evidence that his ear disease was caused or aggravated by his service-connected bilateral hearing loss.

The Board finds the May 2011 VA addendum medical opinion and the November 2011 VA examination report to be of great probative value.  The examiners' conclusions were supported by medical rationales and were consistent with the verifiable facts regarding the Veteran's condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Indeed, the examiners considered the Veteran's lay statements and thoroughly reviewed his pertinent medical history.  Specifically, after thoroughly discussing the Veteran's medical history, the May 2011 VA examiner competently and persuasively explained why he could not resolve the impact of service on the Veteran's pre-existing chronic left middle ear disease without resorting to mere speculation.  The examiner explained that the Veteran reported problems during service but they were not documented, and cholesteatoma did not appear until 43 years later.  

Furthermore, the November 2011 VA examiner considered the Veteran's lay statements, thoroughly reviewed his pertinent medical history, and examined the Veteran before concluding that the Veteran's chronic ear infections were less likely than not proximately due to or the result of the Veteran's service-connected hearing loss.  This VA examiner competently and persuasively explained that currently, there is no clinical medical evidence that supports chronic ear infections as a result of hearing loss.

Aside from the references to a pre-existing ear condition discussed above, his service treatment records are negative for any complaints, symptoms, or treatment for this condition (which he acknowledges), let alone evidence of permanent worsening.  Although the Veteran is competent to report in-service ear symptoms, there is no medical evidence of permanent worsening of this condition during active duty service.  Indeed, his October 1966 separation report of examination found his ears were normal.  Moreover, the Veteran has characterized manifestations of this condition as intermittent flare-ups with gaps of several years, as noted by both the November 2010 VA audiological examiner and the May 2011 ear disease examiner.  

Furthermore, private treatment records from 2007 show a diagnosis of left ear otitis media and note left ear pain, and other non-VA treatment records show treatment for cholesteatoma starting in 2009, more than four decades after service.  No post-service treatment records suggest permanent worsening of his pre-existing ear diseases in service, or that his ear diseases were caused or aggravated by his service-connected hearing loss.

The Board recognizes the Veteran's and his former attorney's contentions that his ear disease was aggravated by service, or alternatively, secondary to his service-connected hearing loss.  While the Veteran is competent to report in-service ear symptoms, ear diseases are not susceptible to lay opinions on etiology.  See Kahana and Jandreau, supra.  Therefore, the Board finds that the Veteran's and his former attorney's statements of record cannot be accepted as competent, persuasive evidence sufficient to establish service connection for an ear condition.  The Board affords more weight to the November 2011 and May 2011 VA examiners' opinions discussed above.

Finally, to the extent that the Veteran and his former attorney contended that the Veteran's ear disease is secondary to his pituitary gland tumor, the Veteran is not entitled to secondary service connection on that basis because his residuals of a pituitary gland tumor are not service-connected for the reasons discussed below.  

In summary, the Board finds that the Veteran's current ear disease was not aggravated by his active duty service; nor was it caused or aggravated by a service-connected condition.  Accordingly, service connection for this condition is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

III. Service Connection for Residuals of a Pituitary Gland Tumor

The Veteran claims service connection for residuals of a pituitary gland tumor.  Specifically, he contends that this condition is due to herbicide exposure or secondary to his service-connected hearing loss from in-service acoustic trauma.  See August 2011 Correspondence.

Pertinent regulations for consideration that were provided to the Veteran in the September 2016 statement of the case will not be repeated here.  Additional pertinent regulations that were not previously provided are referenced below.

After a full review of the record, the Board finds that the claim must be denied.  Although the Board does not doubt that the Veteran was diagnosed with this condition, the necessary legal elements of an in-service incurrence and a nexus linking this condition to service are absent in this case.  

Initially, the Board finds that the Veteran is not entitled to presumptive service connection under the herbicide presumption, as this presumption does not apply to pituitary gland tumors.  38 C.F.R. § 3.309(e).

Nor is the Veteran entitled to service connection for residuals of a pituitary gland tumor on a direct basis.  Although he contends in part that this condition is due to herbicide exposure, there is no competent medical evidence of record showing that this condition was incurred in or related to service in any way.  Indeed, his service treatment records were negative for any complaints, diagnoses, or treatment of an endocrine or a brain condition, and his October 1966 separation examination report noted his endocrine system and head were normal.  Furthermore, the Veteran asserted in his August 2010 service connection claim form that this condition began in December 2009, more than four decades after service.  Indeed, the first recorded post-service treatment records for this condition were from 2009, more than four decades after service.  None of these post-service treatment records suggest a link between this condition and herbicide exposure or any other in-service event.  A December 2009 non-VA hospitalization records noted that the Veteran was admitted for neurosurgery for a pituitary gland tumor; this treatment record and subsequent follow-up treatment records made no reference to herbicide exposure or any other in-service event.  Nor did they note any report of head symptoms since service or soon after service.  Indeed, the December 2009 hospitalization records noted that the Veteran was admitted for neurosurgery for a pituitary gland tumor after the "sudden onset" of a severe headache.  Thus, the necessary legal elements of in-service disease or injury and a causal relationship between his residuals of a pituitary gland tumor and service are absent in this case.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran also contends that his residuals of a pituitary gland tumor are secondary to his service-connected hearing loss from in-service acoustic trauma.  See August 2011 Correspondence.  Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  The Board finds that in this case, there is no competent medical evidence of record to support the Veteran's secondary service connection theory.  

The Board recognizes the Veteran's and his former attorney's contention that his residuals of a pituitary gland tumor are due to herbicide exposure or secondary to his service-connected hearing loss from in-service acoustic trauma.  However, lay people are not competent to provide lay opinions on the etiology of tumors, which are complex medical conditions.  See Kahana and Jandreau, supra.  Therefore, the Board finds that the Veteran's and his former attorney's statements of record cannot be accepted as competent, persuasive evidence sufficient to establish service connection for residuals of a pituitary gland tumor.  

In summary, the Board finds that the Veteran's residuals of a pituitary gland tumor were not incurred in and are not etiologically related to his active duty service, and were not caused or aggravated by his service-connected hearing loss.  Accordingly, service connection for this condition is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

IV. Service Connection for Headaches

The Veteran claims service connection for headaches.  Specifically, he contends that this condition is secondary to his service-connected hearing loss.  He also contends that this condition is the result of his non-service connected pituitary gland tumor and ear infections.  See August 2011 Correspondence.

Pertinent regulations for consideration that were provided to the Veteran in the September 2016 statement of the case will not be repeated here.  Additional pertinent regulations that were not previously provided are referenced below.

After a full review of the record, the Board finds that the claim must be denied.  Although the Board does not doubt that the Veteran has headaches, the Board finds that there is no competent, persuasive evidence that this condition was the result of an injury or disease incurred in or aggravated by active military service.  Nor is there any competent medical evidence that shows that this condition is secondary to his service-connected hearing loss.

Initially, the Veteran is not entitled to service connection for headaches on a direct basis because there is no lay or medical evidence of record showing that this condition was incurred in or related to service in any way.  His service treatment records were negative for any complaints, diagnoses, or treatment of headaches, and his October 1966 separation examination report noted his head was normal.  Moreover, the Veteran told the November 2011 VA examiner that he could not recall when his headaches started, but that they had been "ongoing for years."  However, the first recorded post-service treatment records for this condition were private treatment records from the mid-2000s, almost four decades after service.  No post-service treatment records suggest a link between this condition and any in-service event or condition.  Thus, the necessary legal elements of in-service disease or injury and a causal relationship between his current headaches and service are absent in this case.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Nor is the Veteran entitled to service connection for his headaches as secondary to his service-connected hearing loss.  Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  The Board finds that in this case, there is no competent medical evidence of record to support the Veteran's secondary service connection theory.  

The Board finds the November 2011 VA examination report to be of great probative value.  Indeed, the examiner considered the Veteran's contention, the claims file, and clinical medical evidence before concluding that the Veteran's headaches were less likely than not proximately due to or the result of his service-connected bilateral hearing loss.  The examiner's negative opinion was supported by a medical rationale and was consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez, 22 Vet. App. at 302-04. 

The Board recognizes the Veteran's and his former attorney's contention that his headaches are secondary to his service-connected hearing loss.  See August 2011 Correspondence.  Although the Veteran is competent to report his headache symptoms, as a lay person, he is not competent to opine on the etiology of his headaches.  This is especially true in this case, as the medical evidence (including 2009 private treatment records) suggests that his headaches may have been a symptom of his non-service connected pituitary gland tumor, a complex medical condition.  See Kahana and Jandreau, supra.  Therefore, the Board finds that the Veteran's and his former attorney's statements of record cannot be accepted as competent, persuasive evidence sufficient to establish service connection for headaches. 

Finally, to the extent that the Veteran and his former attorney contended that the Veteran's headaches are secondary to his ear infections and pituitary gland tumor removal, the Veteran is not entitled to secondary service connection on that basis because his ear infections and residuals of a pituitary gland tumor are not service-connected for the reasons discussed above.  

In summary, the Board finds that the Veteran's headaches were not incurred in and are not etiologically related to his active duty service, and were not caused or aggravated by his service-connected hearing loss.  Accordingly, service connection for this condition is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

V. Increased Initial Rating for Bilateral Hearing Loss

The Veteran claims that his service-connected bilateral hearing loss is more severe than what is reflected by the currently assigned rating.  Specifically, he asserted in his August 2011 notice of disagreement that this condition should be rated at least 20 percent.

Pertinent regulations for consideration include 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2016) - all of which were provided to the Veteran in the March 2012 statement of the case, and will not be repeated here.  

The Veteran was afforded a VA audiological evaluation in November 2010.  His reported puretone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
LEFT
70
55
55
65
61.25
RIGHT
25
25
90
95
58.75

His right ear Maryland CNC right ear speech recognition score was 96 percent, and his left ear speech recognition score was 94 percent.  

The Veteran was afforded another VA audiological evaluation in February 2016.  His reported puretone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
Avg.
LEFT
55
30
45
75
51
RIGHT
25
55
85
95
65

His right ear Maryland CNC right ear speech recognition score was 84 percent, and his left ear speech recognition score was 86 percent.  

(The record also contains November 2009 private audiometric data.  However, as the private audiologist did not use of the Maryland CNC test for speech discrimination test results, but rather, noted the "PB% / Level," the Board finds that this data is inadequate for rating purposes.  Likewise, a March 2012 VA treatment record contained audiometric results, but word recognition scores were reported using W-22 lists, not the Maryland CNC test.  Therefore, this data also is inadequate for rating purposes.)

Application of the November 2010 VA right ear audiological evaluation results to the specific provisions in 38 C.F.R. §§ 4.85 and 4.86 result in a non-compensable rating for hearing impairment under Diagnostic Code 6100.  Specifically, application of the standard method under Table VI was appropriate for the November 2010 evaluation of the right ear, which results in level II hearing impairment.  Application of the standard method under Table VI for the November 2010 evaluation of the left ear results also results in level II hearing impairment.  Upon mechanical application of these values into Table VII, the result is a noncompensable rating.  

Alternatively, the November 2010 VA audiological evaluation data for the left ear showed an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), as the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) was 55 decibels or more.  Accordingly, the Board has considered whether a compensable rating would be warranted after application of the November 2010 VA left ear results to Table VIA.  Specifically, application of the method under Table VIA using just the November 2010 left ear puretone threshold average results in a level IV hearing impairment.  As discussed above, application of the standard method under Table VI for the November 2010 evaluation of the right ear results in level II hearing impairment.  Upon mechanical application of these values into Table VII, the result is still a noncompensable rating.  

Likewise, application of the February 2016 VA right ear audiological evaluation results to the specific provisions in 38 C.F.R. §§ 4.85 results in a non-compensable rating for hearing impairment under Diagnostic Code 6100.  Specifically, application of the standard method under Table VI was appropriate for the February 2016 evaluation of the right ear, which results in level III hearing impairment.  Application of the standard method under Table VI also was appropriate for the February 2016 evaluation of the left ear, which results in level II hearing impairment.  Upon mechanical application of these values into Table VII, the result is a noncompensable rating.  

While the Board notes the difficulties the Veteran experiences as a result of his disability, his claim primarily hinges on a mechanical application of specifically defined regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disability.  Although the Veteran contends that his bilateral hearing loss warrants at least a 20 percent rating, it is ultimately VA adjudicators' role to apply these regulations and assign disability ratings.  

In summary, the Veteran's bilateral hearing loss warrants a noncompensable rating.  See 38 C.F.R. 4.85, 4.86.  The Board concludes that the preponderance of the evidence is against the claim for a compensable disability rating for bilateral hearing loss.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107 (b) is not applicable as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, the Veteran has not raised any other issues regarding this claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

VI. Duties to Notify and Assist

Regarding the service connection claims on appeal, in an August 2011 letter and in a March 2013 notice of disagreement, the Veteran's former attorney asserted that VA failed to satisfy the duty to assist.  Initially, the Board finds that these boilerplate arguments were conclusory, as they failed to specifically address how VA failed to satisfy the duty to assist as to any of these claims.  The Board rejects these contentions for the following reasons.

First, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service records, VA treatment records, and identified private treatment records have been obtained.

Second, the Veteran was provided VA examinations for his service connection claims in November 2010 (heart DBQ), November 2011 (ear disease, headaches), and June 2012 (heart DBQ).  The Board finds that these examinations were adequate, as they involved reviews of his pertinent medical history as well as clinical evaluations of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  With respect to the heart DBQ examination, although opinions were not obtained regarding the Veteran's current heart disorders (limiting the investigation to the issue of whether the Veteran had IHD), there has been no allegation of heart symptoms in service, and no indication via competent evidence that the Veteran's current heart conditions are somehow linked to service, including the presumed herbicide exposure.  Thus, it was proper to limit the medical examination to an inquiry into the question of the existence of IHD, the one issue that was at least plausible.  

Moreover, a May 2011 VA medical opinion was provided for the Veteran's ear disease claim.  The Board finds that this VA medical opinion was adequate, as it was based upon a thorough review of the claims file and the Veteran's pertinent medical history.  See id.  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required.

Additionally, the Veteran's former attorney asserted that the Veteran was entitled to a VA examination and nexus opinion for all of the pending service connection claims.  See August 2011 correspondence; March 2013 notice of disagreement.  A VA examination was not obtained for the Veteran's service connection claim for residuals of a pituitary gland tumor.  VA's duty to assist a veteran in obtaining evidence necessary to substantiate a claim includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, VA is not required to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  As discussed in more detail above, the Board has determined that the Veteran did not experience an in-service disease or injury that may be related to his residuals of a pituitary gland tumor.  Specifically, as discussed above, his medical records do not suggest that this condition is related to any in-service incident or service-connected condition.  The Veteran's and his former attorney's conclusory, generalized lay statements suggesting that there may be an association between this current condition and service are not enough to entitle him to a medical examination under § 5103A(d)(2)(B).  See Waters, supra at 1278.  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  Therefore, even under the low threshold of McLendon, an examination is not warranted for the Veteran's pituitary gland tumor claim.

Regarding the increased rating claim, the Veteran's former attorney raised a boilerplate, conclusory argument that the Veteran was entitled to another VA examination to evaluate the severity of his hearing loss symptoms.  See August 2011 notice of disagreement.  The Board rejects this contention.  The Veteran was afforded VA audiological evaluations in November 2010 and February 2016.  The audiological examiners discussed the Veteran's pertinent medical history, conducted clinical evaluations, and provided adequate discussions of relevant symptomatology, as well as the current nature and severity of the Veteran's hearing loss.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  Because these audiological evaluations contained clear conclusions with supporting data, the Board finds that they were adequate.

In summary, the Board finds that, contrary to the Veteran's former attorney's contentions, VA has satisfied its duty to assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran has not raised any other issues regarding the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  


	(CONTINUED ON NEXT PAGE)


















ORDER

Service connection for IHD, to include as due to exposure to herbicide agents, is denied.

Service connection for otitis media (ear infections), to include as secondary to service-connected bilateral hearing loss, is denied.

Service connection for residuals of a pituitary gland tumor, to include as secondary to service-connected bilateral hearing loss, and as due to exposure to herbicide agents, is denied.

Service connection for headaches, to include as secondary to service-connected bilateral hearing loss, is denied.

Entitlement to an increased initial compensable disability evaluation for bilateral hearing loss is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


